DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on January 04, 2021.
3.	Claims 1-2, 4-5, 7-11, 14-18, and 20-25 are pending, of which claims 1, 10, and 20 are in independent form.
4.	Claims 1, 4, 7, 10, 15, and 20 are amended.5.	Claims 3, 6, 12-13, and 19 are cancelled by the applicant.6.	Claims 21-25 are newly added.
Allowable Subject Matter
7.	Claims 1-2, 4-5, 7-11, 14-18, and 20-25 (renumbered 1-20) are allowed.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance:

9.	After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in 
The independent claims 1, 10, and 20 present in the claims set filed on 01/04/2021 now further clarify and recite the specific operations of the invention as directed to a system that identify the criterion attributes corresponding to a selected configuration item class. The values associated with one of the criterion attributes and one of the container level criterion attributes is received. A configuration management database payload is generated using the respective values. The identification of the configuration management database payload is simulated using the identification rule, including: “receiv[ing] one or more inputs indicative of a data source and a configuration item class associated with the data source; identify[ing] an identification rule based on the configuration item class; identify[ing], using the identification rule, one or more criterion attributes corresponding to the configuration item class; identify[ing], using the identification rule, a container level associated with the configuration item class; identifying], using the identification rule, one or more container level criterion attributes corresponding to the container level; after identifying the one or more criterion attributes and the one or more container level criterion attributes, receiving] respective values associated with the one or more criterion attributes and the one or more container level criterion attributes”, as recited by amended independent claims 1,10, and 20. These limitations considered together with all of the other recited limitations within these independent claims as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.

Mckay, as cited in the previous Office action, teaches generally managing verification of configuration item changes, involves determining whether variance exists between discovered configuration data and change order and determining verification policy based on determined alignment. McKay has implemented multiple steps performing configuration management server to verify configuration item changes by receiving discovered configuration data, executing new configuration item (CI), determining whether attribute is managed or unmanaged, determining change order alignment, and determining verification policy.  However, nothing in McKay is related to after receiving one or more inputs indicative of a data source and configuration item class associated with the data source, simulate identification of the configuration management database payload to generate debugging information associated with the simulated identification. 
Costello, as cited in the previous Office action, teaches generally storing instructions for automated quality assurance testing of browser-based applications on computing devices. However, nothing in Costello is related to after receiving one or more inputs indicative of a data source and configuration item class associated with the data source, simulate identification of the configuration management database payload to generate debugging information associated with the simulated identification.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the above noted features recited in the independent claims in combination and conjunction with all of the other specific 
Dependent claims 2, 4-5, 7-9, 11, 14-18, and 21-25 are allowable at least for depending on an allowed independent claim.

10.	The allowed claims are claims 1-2, 4-5, 7-11, 14-18, and 20-25 (renumbered 1-20).

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145